Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 23 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10, 12, 14, 16 – 17, 19, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller et al. (EP2332806), cited by Applicant. References to paragraph numbers is in regard to the provided machine translation.
In regard to claim 1, Mueller discloses a stroller frame comprising at least one motor, particularly an electric motor, for assisted driving of the stroller frame (Fig. 2, item 14), a pusher bar for 
	In regard to claim 2, Mueller discloses wherein the at least one force sensor device is arranged on or in the pusher bar, particularly a handle of the pusher bar, or in or close to a pusher bar fastening area (paragraphs 28 and 29).
	In regard to claim 3, Mueller discloses at least one control device which is in operative connection with the at least one force sensor device, particularly in such manner that an output from the at least one force sensor device can be used for controlling the at least one motor (paragraph 31).
	In regard to claim 4, Mueller discloses wherein the at least one force sensor device is configured to detect forces or force components acting on the pusher bar or values derived therefrom in at least two different locations, particularly on a first and on a second side of the pusher bar, particularly on a first and a second side of a handle or on two different handles, particularly arranged on either side (Fig. 15).
	In regard to claim 5, Mueller discloses wherein the at least one force sensor device comprises at least one torque sensor or at least two sensors (paragraphs 29 and 30).
	In regard to claim 6, Mueller wherein the at least one control device is configured to control or regulate a power of the at least one motor, particularly depending on an output from the at least one force sensor device, or is configured such that at least one motor is started when a first threshold of the force or force component or the value derived therefrom is exceeded, or is configured such that at least one motor is stopped or kept at constant power when a second threshold of the force or force component or the value derived therefrom is exceeded (paragraphs 109 and 110).
In regard to claim 7, Mueller discloses wherein the at least one control device is configured such that when a threshold Fd of a downward acting force is exceeded or when a threshold Fu of an upward acting force is exceeded, or when a threshold Ff2 of a forward acting force is exceeded or when a threshold Fr2 of a backwards acting force is exceeded, at least one motor is stopped or maintained at a constant power, wherein Ff2 or Fr2 is preferably greater, particularly at least 2 times or 5 times or 20 times as great as/greater than Fu or Fa, or wherein upon falling below, after previously exceeding, Ff2, Fr2, Fu and/or Fd the motor is started again, or wherein the at least one control device is configured such that upon exceeding a threshold Ff1 of a forward acting force or upon exceeding a threshold Fr1 of a backward acting force, at least one motor is started, wherein Ff1 is preferably smaller than Ff2 or Fr1 is preferably smaller than Fr2 (paragraphs 110 and 111).
In regard to claim 8, Mueller discloses at least one speed sensor or at least one cornering sensor (paragraph 120).
In regard to claim 9, Mueller discloses wherein the at least one control device is configured such that a quotient derived from a pushing force or a pulling force or a particularly horizontal pushing force component or a pulling force component and a supporting force of the at least one motor is constant or is variable, in such manner that the supporting force increases linearly with the pushing force or pulling force or with the pushing force component,SUPPLEMENTAL PRELIMINARY AMENDMENTPage 4Serial Number: 16/629,903Dkt: 2450.021US1 Filing Date: January 9, 2020or wherein the at least one control device is configured such that a quotient derived from a temporal change of the pushing force or pulling force from a temporal change of a particularly horizontal pushing force component or pulling force component and a temporal change of the supporting force of the at least one motor is constant or is variable, in such manner that the temporal change of the supporting force increases linearly with the temporal change of the pushing force or pulling force of the pushing force component or pulling force component (paragraph 112).
In regard to claim 10, Mueller discloses wherein the at least one control device is configured such that the driving power of the at least one motor is throttled or stopped when a brake is operated (paragraph 110).
In regard to claim 12, Mueller discloses wherein the at least one force sensor device is configured to detect a progression of the force or force component or of the derived value (paragraph 112).
In regard to claim 14, Mueller discloses at least one brake device, particularly a retarding brake device or parking brake device, wherein the retarding brake device is configured to use kinetic energy of the stroller frame or stroller for braking and particularly convert the kinetic energy into electrical energy, or wherein the at least one control device is configured such that the parking brake device is activated automatically after aSUPPLEMENTAL PRELIMINARY AMENDMENTPage 5Serial Number: 16/629,903Dkt: 2450.021US1 Filing Date: January 9, 2020predetermined time, preferably between 3 seconds and 5 minutes after a standstill of the stroller frame, or wherein the at least one control device is configured such that the parking brake device is activated automatically after a standstill or a relatively low speed is reached following previous travel, or wherein the at least one brake device is activated for converting kinetic energy of the stroller frame into electrical energy when a predetermined minimum speed is reached, wherein the stroller frame is preferably kept constantly at the predetermined speed thereby (paragraph 33).
In regard to claim 16, Mueller discloses a sensor device, particularly the force sensor device and wherein the control device is configured such that at least one brake device, particularly the retarding brake device or the parking brake device is activated by a contact on a handle of the pusher bar (paragraph 61 and 110).
In regard to claim 17, Mueller discloses wherein the at least one control device is configured such that the brake device is activated when the at least one force sensor device detects a force that is at least partially directed against the current direction of movement of the stroller frame (paragraphs 67 and 68).
In regard to claim 19, Mueller discloses wherein the at least one control device is configured such that the motor can be controlled as a function of a rotation of at least one wheel (paragraph 86).
In regard to claim 21, Mueller discloses wherein multiple motors, particularly electric motors, are provided for driving the stroller frame, wherein one motor each is attached to at least two or exactly two wheels, wherein a control device for individual actuation of the motors or a sensor device is provided for detecting a pushing force or pulling force or movement of the stroller frame (paragraph 86).
In regard to claim 22, Mueller discloses the stroller frame being used in a pushchair, buggy or similar vehicle for children (Fig. 1).
In regard to claim 23, Mueller discloses wherein a direction or an amount of a force or of a force component acting on a pusher bar or a value derived from this force or force component, particularly a temporal change of the force or force component is detected (paragraph 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP2332806) as applied to claims 1 – 10, 12, 14, 16 – 17, 19, and 21 – 23 above, and further in view of Young et al. (9,925,999). Mueller does not disclose the use of a PID control device. In regard to claim 13, Young discloses a stroller frame comprising at least one control device being a closed-loop control .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a PID controller, as taught by Young, to the stroller frame of Mueller, in order to improve the accuracy of power delivery by cyclically minimizing the error value over time (Young column 13, lines 29 – 36).
Mueller in view of Young does not disclose the depth of movement of the sensor device. In regard to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor with 10 mm of movement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP2332806) as applied to claims 1 – 10, 12, 14, 16 – 17, 19, and 21 – 23 above, and further in view of Chen (7,383,925). Mueller does not disclose a preloaded brake. In regard to claim 15, Chen discloses a stroller comprising at least one parking brake device can be activated electrically and can be released manually or is preloaded in a released state and in an activated state is not preloaded or preloaded to a lesser degree (Figs. 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the brake of Chen, to the stroller frame of Mueller, in order to provide quick and secure braking of the stroller. The preloaded spring, when the bake is actuated, drives the pin into direct engagement with the wheel rim.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP2332806) as applied to claims 1 – 10, 12, 14, 16 – 17, 19, and 21 – 23 above, and further in view of Kojina (2014/0345956). Mueller does not disclose the use of a motor state display. In regard to claim 18, Kojina discloses at least one display or signaling device, wherein the at least one display or the signaling device alerts the user of the stroller frame when a motor support is present or may be present (Fig. 1, item 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Kojina, to the stroller frame of Mueller, in order to quickly and easily provide a user with information about motor activity. This would increase safety of use for the stroller.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP2332806) as applied to claims 1 – 10, 12, 14, 16 – 17, 19, and 21 – 23 above, and further in view of Yuki et al. (6,065,555). Mueller does not disclose the use of a PID control device. In regard to claim 20, Yuki discloses a drive controller comprising an A/D converter device configured to digitize an analog signal detected by the at least one force sensor device (Fig. 8, item 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control system with an A/D converter, as taught by Yuki, to the stroller frame of Mueller, in order to allow an analog switch to provide an electric signal to the control system. This would allow a manufacturer to make use of a cheap and simple analog switch to improve/lower the cost of a stroller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kume et al. (8,706,332) discloses an electric vehicle and method of controlling;
Asano et al. (WO2017/042959) discloses an electric baby carriage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618